Citation Nr: 1427819	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO. 11-22 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for shin splints.

2. Entitlement to service connection for a right knee disability. 

3. Entitlement to service connection for residuals of a broken nose.

4. Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia with disorganized and catatonic features.


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the United States Air Force from August 1997 to December 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  This decision was itself a reconsideration of earlier October 2009 and February 2010 decisions; the submission of additional relevant evidence during the year following those determinations prevented them from becoming final.  38 C.F.R. § 3.159(b). 

The Veteran and her mother testified at an August 2012 hearing before the undersigned Acting Veterans Law Judge (AVLJ) via videoconference from American Samoa, through the RO.  A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

During the August 2012 hearing, prior to the promulgation of a Board decision, the Veteran withdrew her appeals for service connection of shin splints, a right knee disability, residuals of a broken nose, and an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for shin splints. 38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2013).

2. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for a right knee disability. 38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2013).

3. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for residuals of a broken nose. 38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2013).

4. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia with disorganized and catatonic features. 38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b).

At the August 2012 videoconference hearing, the Veteran stated that she wished to withdraw her appeals with regard to her claims of entitlement to service connection for shin splints, a right knee disability, residuals of a broken nose, and an acquired psychiatric disorder, to include schizophrenia with disorganized and catatonic features. 

As the Veteran has withdrawn the appeals with regard to those issues in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on the matters.


ORDER

The appeal for service connection for shin splints is dismissed.

The appeal for service connection for a right knee disability is dismissed.

The appeal for service connection for residuals of a broken nose is dismissed.

The appeal for service connection for an acquired psychiatric disorder, to include schizophrenia with disorganized and catatonic features, is dismissed.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


